Title: To Thomas Jefferson from J. Phillipe Reibelt, 3 March 1807
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                        
                            Nouvelle Orleans le 3me. Mars 1807.
                        
                        Il y a quelques jours, que le Representant du Canton d’Opelousas Nouvellement elû— Un Americain, un Ami de
                            Workmann, un Advocat, un homme sans Moralitè et sans proprietè—a proposè a la Chambre des Representans a un Comitè
                            secret, d’adresser au Congress une petition tendante a obtenir la punition Criminelle du Gen. Wilkinson— Cette proposition
                            a etè—appuyeè par l’Orateur Watkins, adoptee, et lui avec deux Autres de sa troupe ont etè nommès referendaires pour en representer un brouillon. Ce brouillon, redigè par Mr.
                            Derbigny a l’aide de Mr. Livingston a etè lû hier la première fois a un Comitè secret. Mr. Bellchasse—jusqu’ici menè par
                            Derbigny, depuis peu par Mssr. Brognier de Clouet, et Le Blanc de Villeneufve convertis en un partisan je ne dirais pas de
                            Nos principes, mais au Moins de Votre Personne—a donnè çette Communication a Mr. B. de Cl.—a l’effet de Vous en faire
                            prevenir, et de Vous assurer, que çette Manoeuvre sera rejetteè par le Conseil, Mais que, quand même elle y passeroit, On
                            enverroit au Congress une petition Contradictoire, signèe de 6 a 800 habitans les plus respectables. Mons. B. de C.
                            m’ayant chargè de cette transmise a Vous, je m’empresse de m’en acquitter.
                        Le General m’a promis mon Congè—relatif au Service que j’ai fait aupres de lui—mais ne me l’a pas encore
                            delivrè, je pense cependant de partir dans 5 a 6 jours.
                        Le 5 Mars.
                        Mr. Watkins a etè renvoyè hier, et Mr. Mather nommè aujourdhui a sa place. Çe Monsieur ne connoit pas les 2
                            langues necessaires en çe pays—il n’entend rien du tout du Metier qu’il doit faire, et il est habituè de prendre depuis
                            son diner jusqu’a la Nuit tant de Vin, que sa tete en souffre depuis le soir jusqu’au Lendemain. Il est pourtant
                            Malheureux, qu’on ne veut pas finir de donner par des Mauvais Choix de quoi se plaindre a Nos ennemis. 
                  Je vous prie
                            d’agreer les homages de la plus profonde Veneration.
                        
                            Reibelt.
                        
                    